Citation Nr: 1627247	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1969, and from December 1969 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss and assigned a noncompensable rating and which denied service connection for a bilateral foot disorder.  In February 2016, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review the service treatment records (STRs) shows that a physician noted pes planus on the initial entrance examination Report of Medical History.  The Veteran was examined by VA in December 2010.  The examiner opined that the currently diagnosed bilateral plantar fasciitis was not related to service including to an inservice left foot injury that the Veteran sustained when jumping from a truck.  At the Veteran's personal hearing before a Division Review Office (DRO), his representative asserted that there was insufficient reasoning provided.  The Board notes that there was no opinion regarding pes planus.  VA treatment records dated 2013-2014 reflect that the Veteran has pes planus, to include as shown on x-ray in August 2013.  Thus, the Board finds that a new VA examination is necessary.  In addition, the Veteran testified to upcoming foot treatment.  As such, a request should be made for the complete treatment records of the Veteran from the Roudebush VA Medical Center.  

At his Board hearing, the Veteran testified that his bilateral hearing loss had worsened.  As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (where the United States Court of Appeals for Veterans Claims (the Court) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Roudebush VA Medical Center.  

2.  Schedule the Veteran for a VA foot examination to determine the nature and etiology of any current bilateral foot disability.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following questions:  

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a foot defect, infirmity, or disorder that preexisted his military service to include pes planus; please identify with specificity any evidence that supports this finding. 

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting foot defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting foot disorder increased in severity (worsened) in service to include as a result from a jump from a truck in 1969; 

(c) If the preexisting foot defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the bilateral foot disorder; please identify with specificity any evidence that supports this finding; 

(d) If the examiner determines that the Veteran did not have a bilateral foot defect, infirmity, or disorder that preexisted service and/or he has additional bilateral foot disability, is it at least as likely as not that the Veteran currently has a bilateral foot disorder that had its onset in, or is otherwise etiologically related, to his military service. In that regard, the examiner should comment on the diagnoses of pes planus, plantar fasciitis, hammertoes, and first MTP osteoarthritis of the right foot.  With regard to any arthritis, the examiner should also opine if the onset was within one year of service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for hearing loss.  The DBQ should be filled out completely as relevant.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

